In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                ________________

                                NO. 09-21-00367-CV
                                ________________

                          IN THE INTEREST OF C.Z.M.

________________________________________________________________________

                 On Appeal from the County Court at Law No. 2
                            Orange County, Texas
                         Trial Cause No. E190668-D
________________________________________________________________________

                           MEMORANDUM OPINION

      Father and Mother appeal from an order terminating their parental rights to

their four-year-old child, C.Z.M. A jury found, by clear and convincing evidence,

that statutory grounds exist for termination of Mother and Father’s parental rights

and that termination of their parental rights would be in the best interest of the child.

See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D), (E), (O), (2); 161.003.

      Mother and Father’s appointed attorneys submitted briefs in which both

attorneys contend that there are no meritorious issues for appeal and that the appeals

are frivolous. See Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161


                                           1
S.W.3d 728, 730-31 (Tex. App.—Beaumont 2005, no pet.) (Anders procedures

apply in parental-rights termination cases). The briefs present the attorney’s

professional evaluation of the record and explains why no arguable grounds exist to

overturn the trial court’s judgment. Both attorneys represented to the Court that they

gave Mother and Father a copy of the Anders brief filed, notified both parents of

their right to file a pro se brief, and provided Mother and Father a copy of the

appellate record. The Court notified Mother and Father of their right to file a pro se

response and of the deadline for doing so. Neither Mother nor Father filed a response

with the Court.

      We have independently evaluated the appellate record and the briefs filed by

Mother and Father’s court-appointed attorneys. See Penson v. Ohio, 488 U.S. 75, 80

(1988) (citing Anders, 386 U.S. at 744); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso

2009, no pet.). Based on our review of the record, we have found nothing that would

arguably support an appeal and we agree that the appeals are frivolous and lack

merit. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”); In re K.R.C., 346

S.W.3d at 619. Therefore, we find it unnecessary to order appointment of new

                                          2
counsel to re-brief this appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991).

      We affirm the trial court's order terminating Mother and Father’s parental

rights. We deny the motion to withdraw filed by Father’s court-appointed appellate

attorney because the right to counsel in suits seeking the termination of parental

rights extends through the exhaustion or waiver of all appeals.1 See Tex. Fam. Code

Ann. § 107.016(2)(B); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Accordingly, the

attorney’s obligation to Father has not been discharged. See In re P.M., 520 S.W.3d

at 27. Should Mother and Father decide to pursue an appeal to the Supreme Court of

Texas, counsel's obligation to Mother and Father can be met “by filing a petition for

review that satisfies the standards for an Anders brief.” See id. at 27-28.

      AFFIRMED.


                                             ________________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on April 11, 2022
Opinion Delivered April 21, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




      1
          Mother’s counsel did not file a motion to withdraw.
                                           3